Tenney, J.
— The exceptions are attempted to be sustained on the ground, that the time, when the complaint was made is stated therein to be “ on the 16th day of December, A. D. 1850,” and that it is alleged in the complaint, that the defendant, “ on the 14th day of December, A. D. 1850,” was guilty of the acts complained of; and it is contended, that the use of figures and abbreviations in the complaint renders it invalid.
In all criminal prosecutions, the accused shall have a right to demand the nature and cause of the accusation; and he • shall not be deprived of his life, liberty, property or privileges but by the law of the land. Constitution of Maine, Article 1, §6.
The use of Arabic numeral characters has been long adopted in contracts and other documents, and no want of certainty is perceived to be the result. And the nature and cause of a criminal complaint is not rendered obscure in any degree, by reason of dates being in those characters. Such abbreviations as occur in the complaint, which we are considering, have been for a long time used, and their meaning is as well understood as if the words which they represent, were written at length.
It has not been satisfactorily shown, that a complaint containing dates in numeral characters, and the abbreviations of “ A. D.” for “ the year of our Lord,” fails to be according to the law of the land. The statutes of England, which have been cited for the purpose of showing the complaint defective, are not such as are binding authority here. The Act of the 4th year of George 2, c. 14, and 6 Geo. 2, c. 26, we are not satisfied has ever been adopted as a part of the common law of this country.
*491In several States of the Union, dates like those in question have been held sufficient. State v. Hodgdon, 3 Ver. 481; State v. Kaiford, 7 Porter, 101; Barnes v. State, 5 Yerger, 186; State v. Haddock, 2 Hawk. 416. In other cases they have been regarded as insufficient at common law, though they have sometimes been held valid under statutory provisions. State v. Deckins, 1 Hayw. 406; State v. Lane, 4 Iredell, 114; Finch v. State, 6 Blackf. 533.
The practice which has prevailed in this respect, it is believed has not been uniform even in this State, and authority is not so clear as to warrant the decision, that a complaint for such a cause is essentially defective, though we think it would be better for criminal pleaders to adhere to the ancient practice which has generally been adopted, to frame complaints exclusively in the English language. Exceptions overruled.
Shepley, C. J., and Wells and Howard, J. J., concurred.